COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Interest of A.C.M., a Child,          §               No. 08-18-00014-CV

                       Appellant.              §                 Appeal from the

                                               §                383rd District Court

                                               §             of El Paso County, Texas

                                               §               (TC# 2008AG5651)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s Pro Se second motion for extension of time within

which to file the brief until November 25, 2018. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLEE’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Ms. Melissa A. Soliz, the Appellee, prepare the Appellee’s

pro se brief and forward the same to this Court on or before November 25, 2018.


              IT IS SO ORDERED this 26th day of October, 2018.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.